—In an action, inter alia, to recover damages for breach of contract, the defendant Utica National Insurance Company appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), entered August 22, 1996, which denied its motion to vacate a prior order of the same court dated November 9, 1995, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
After the court granted the plaintiffs motion for summary judgment, the parties agreed that, upon further discovery and *329the submission of additional papers, the court “may reconsider the motion”. In the absence of material issues of fact, the court properly denied the appellant’s motion to vacate the earlier order (see, Zuckerman v City of New York, 49 NY2d 557).
The appellant’s remaining contentions lack merit. O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.